Exhibit 10(a)101



RESTRICTED STOCK GRANTS FOR OUTSIDE DIRECTORS

1. Definitions

(a) Except as otherwise provided in Section 2 below, the term "Award Date" means
the last day of the third, sixth, ninth and twelfth full calendar months
following an Outside Director's election (or reelection) to the Board of
Directors; provided, however, the fourth and final Award Date in a given Service
Year shall not be later than the last day of such Service Year.

> > (b) The term "Board of Directors" means the Board of Directors of Entergy.
> > 
> > (c) The term "Common Stock" means the common stock of Entergy.

(d) The term "Deferral Election" means an election by a Participant to defer the
delivery of shares from a Stock Award to a future date under the provisions of
Section 3 hereof.

> > (e) The term "Entergy" means Entergy Corporation, a Delaware corporation.

(f) The term "Fair Market Value" means the closing price of Common Stock on the
New York Stock Exchange Composite Tape on the first business day of the month
during which a Stock Award is made.

(g) The term "Outside Director" or "Participant" means a member of a Board of
Directors who is not an employee of Entergy or any of its Subsidiaries. A
director of Entergy who is also an employee of Entergy or any of its
Subsidiaries shall become eligible to receive grants hereunder upon the
termination of such employment.

> > (h) The term "Service" shall mean service as an Outside Director.

(i) The term "Service Year" means the period of Service commencing on the date
an Outside Director is elected (or reelected) to the Board of Directors and
ending on the date of the next occurring annual meeting of stockholders of
Entergy.

(j) The term "Stock Award" means the portion of the compensation paid to an
Outside Director in the form of Common Stock for his or her Services on the
Board of Directors according to the terms hereof.

(k) The term "Subsidiary" means any corporation with respect to which Entergy
owns, or directly or indirectly controls, the majority of the combined voting
power.

 

2. Stock Award

Subject to the provisions of Section 3 hereof regarding Participants who make a
Deferral Election, each Outside Director shall receive an award of 150 shares of
Common Stock on each Award Date with respect to Services rendered through the
respective Award Date. Such shares shall be authorized but unissued shares or
open market shares of Common Stock. Shares of Common Stock purchased on the open
market shall be purchased and held in such a manner so that such shares are not
returned to the status of authorized but unissued shares of Entergy, but are
available for Stock Awards hereunder. Certificates representing the shares of
Common Stock awarded hereunder shall be delivered to the Outside Director within
thirty (30) days after each respective Award Date. Notwithstanding the
foregoing, if a Participant has made a timely deferral election pursuant to
Section 3 below for any Stock Award granted hereunder, the "Award Date" for that
Stock Award shall be the date on which payments or distributions of that
deferred award are fixed under the applicable deferral election.

3. Deferral Election



2004 Deferral Elections. In lieu of receiving shares following each Award Date,
a Participant who becomes eligible due to his or her election to the Board of
Directors as an Outside Director in 2004 may elect no later than thirty (30)
days from the later of (i) his or her election to the Board as an Outside
Director and prior to the performance of any services in such capacity, or (ii)
the date on which the Participant first becomes eligible to receive grants
hereunder, to defer the receipt of shares that would have otherwise been earned
after the date of the deferral election, which election shall apply to and
remain effective as to all such awards occurring during the remainder of 2004
calendar year and provide that such awards shall be deferred until at least
January 2, 2007.

As to all deferral elections made pursuant to this subsection (a) and except as
otherwise provided below, any election shall become effective on the date of
such election and such election shall be irrevocable and remain in effect until
the earliest of (1) the deferral date specified in writing in the Participant's
deferral election form (which shall not precede January 2, 2007), and any date
specified by a Participant in an deferral election form that is earlier than
this date shall be deemed irrevocably reformed and fixed to January 2, 2007, (2)
the date on which such Participant terminates his or her Service on the Board of
Directors, or (3) subject to regulations or other rules and procedures as may be
promulgated by the Treasury Department or the Internal Revenue Service, such
date as any amounts deferred hereunder shall be deemed no longer deferred for
purposes of the Internal Revenue Code. Notwithstanding anything else stated
herein to the contrary, this election for existing Outside Directors applies
only to forms of awards previously provided under the Stock Plan for Outside
Directors.

Outside Directors Newly Elected to the Board of Directors after 2004. In lieu of
receiving shares following each Award Date, a Participant who becomes eligible
due to their election to the Board of Directors as an Outside Director for the
first time after 2004, no later than thirty (30) days from his or her election
to the Board as an Outside Director and prior to the performance of any services
in such capacity, and provided the Participant becomes eligible to receive
grants hereunder, may elect to defer the receipt of shares that would have
otherwise been earned after the date of the deferral election, which election
shall apply to and remain effective as to all such awards occurring during the
remainder of the then current calendar year, and such awards shall be deferred
until a future date which must be no earlier than two years after January 2
immediately following the end of the calendar year during which such Participant
is first elected (that is, as an example, for an Outside Director first elected
in 2005, the earliest deferral date shall be January 2, 2008). Except as
otherwise provided below, any election shall become effective on the date of
such election, and such election shall remain in effect and irrevocable until
the earliest of (i) the deferral date specified in writing in the Participant's
deferral election form (which shall not precede the two year period defined
above), and any date specified by a Participant in an deferral election form
that is earlier than this earliest deferral date shall be deemed irrevocably
reformed and fixed to the earliest deferral date allowed hereunder, (ii) the
date on which such Participant terminates his or her Service on the Board of
Directors, or (iii) subject to regulations or other rules and procedures as may
be promulgated by the Treasury Department or the Internal Revenue Service, such
date as any amounts deferred hereunder shall be deemed no longer deferred for
purposes of the Internal Revenue Code. Future Deferral Cycles for Participants.
Notwithstanding the foregoing, and except as set forth in subsections (a) and
(b) above, any election to defer a Stock Award that may be otherwise awarded in
the next occurring calendar year must be made in writing and filed with the
Administrator no later than June 30 immediately preceding the first day of the
next occurring calendar year as to which the deferral election shall apply. Any
such deferral election shall apply to and remain effective as to all such awards
that would have otherwise occurred during the next occurring calendar year, and
such covered awards shall be deferred until a future date which must be no
earlier than two years after January 2 immediately following the end of the
calendar year as to which such deferral election applies (that is, as an
example, for a deferral election made before June 30, 2004, for the 2005
calendar year, the earliest deferral date shall be January 2, 2008). Except as
otherwise provided below, any election shall become effective on the date of
such election, and such election shall remain in effect and irrevocable until
the earliest of (i) the deferral date specified in writing in the Participant's
deferral election form (which shall not precede the two year period defined
above), and any date specified by a Participant in an deferral election form
that is earlier than this earliest deferral date shall be deemed irrevocably
reformed and fixed to the earliest deferral date allowed hereunder, (ii) the
date on which such Participant terminates his or her Service on the Board of
Directors, or (iii) subject to regulations or other rules and procedures as may
be promulgated by the Treasury Department or the Internal Revenue Service, such
date as any amounts deferred hereunder shall be deemed no longer deferred for
purposes of the Internal Revenue Code. If no written election to defer awards
made in the next calendar year is timely filed with the Administrator, the
Participant shall be deemed not to have deferred awards in that next calendar
year.

(d) For a Participant who elects to defer the receipt of shares in accordance
with subsection (a),(b), or (c) above, dividends which would have been paid on a
Participant's Stock Award had such Participant not elected to defer receipt of
such Stock Award shall be credited as dividend equivalents to an unfunded
liability account. Such dividend equivalents shall be payable in cash to the
Participant at the same time as the applicable Stock Awards deferred under the
Plan are paid. A Participant's dividend equivalents account shall earn interest
at an annual rate to be applied during each year based upon the 52 week Treasury
Bill rate as in effect on the first business day of each year.

4. Adjustment

If as a result of recapitalization (or other adjustment in the stated capital of
Entergy), or as the result of a stock split, merger, consolidation, or other
reorganization, the Common Stock of Entergy is increased, reduced, or otherwise
changed, the number of shares available to be awarded hereunder shall be
appropriately adjusted. The shares that have been deferred pursuant to
Participants' Deferral Elections should be treated in an identical manner as
outstanding shares of Common Stock are treated.

5. Termination of Service

If an Outside Director terminates his or her Service on the Board of Directors
prior to the expiration of a Service Year, such Outside Director shall be
entitled to receive, on a pro rata basis, the portion of the Stock Awards
attributable to such Outside Director's Service through the date of termination.
Such shares and any shares which have not been previously delivered to a
Participant pursuant to Deferral Elections shall be delivered to such Outside
Director within thirty (30) days following the date of termination.

6. Restrictions

Shares delivered to Participants hereunder shall be subject to such restrictions
on transferability and disposition as shall be required by Rule 16b-3 of the
Securities Exchange Act of 1934 ("Exchange Act") or any successor rule. Further,
each participant subject to Section 16 of the Exchange Act or Section 17 of the
Public Utility Holding Company Act of 1935 ("Holding Company Act") concerning
transactions regarding the common stock of Entergy Corporation shall not sell or
transfer any shares awarded or any shares or other securities issued on account
of the shares awarded for at least six (6) months after acquisition except as
permitted under the provisions of the Exchange Act, or the Holding Company Act
and rules promulgated thereunder.